Suit for salary; removal from War Claims Commission by the President of the United States. Opinion 135 C. Cls. .827.
In this case, on the mandate of the Supreme Court, the .following order was entered on August 27,1958:
This case comes before the court on mandate from the Supreme Court, filed August 4, 1958, wherein, pursuant to the opinion of the Supreme Court of June 30, 1958 (No. 52, October, 1957 Term), the judgment of this court dismissing plaintiff’s petition entered on July 12, 1956, is reversed, and the case is remanded to this court for further proceedings in conformity with the opinion of the Supreme Court. Therefore, pursuant to said mandate,
It is ORDERED this twenty-seventh day of August, 1958, ■that the judgment of July 12, 1956, dismissing plain*957tiff’s petition be and the same is vacated and withdrawn, and
It is FURTHER ordeeed that plaintiff is entitled to recover, and judgment is hereby entered to that effect with the amount of recovery to be determined pursuant to Rule 38(c).
On a memorandum report of the commissioner recommending that a stipulation entered into by the parties be accepted, it was ordered on September 5, 1958, that judgment for the plaintiff be entered in the net sum of $7,220.66, after offsetting defendant’s counterclaim.